Citation Nr: 1522171	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In January 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's electronic claims file.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for bilateral hearing loss.

2.  The Veteran was notified of the March 2005 decision and his appeal rights; he did not file an appeal following the March 2005 rating decision, and there was no new and material evidence received within one year of its issuance.

3.  The evidence submitted since the rating decision in March 2005 consists of a private medical opinion dated November 2014 attributing his bilateral hearing loss to his active service.

5.  The evidence added to the record rating decision in March 2005 is relevant and probative of the issue at hand.

6.  The Veteran's bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system (sensorineural hearing loss) was not manifest within one year of separation.  The Veteran's bilateral hearing loss disability is unrelated to service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for bilateral hearing loss is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's bilateral hearing loss disability was not incurred in or aggravated by service loss and an organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, statements from the Veteran's friends, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

During the January 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of new and material evidence, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2014).

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his condition in January 2011.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered an organic disease of the nervous system which is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).
Application to Reopen

Service connection for hearing loss was denied in a March 2005 rating decision.  The Veteran was informed of the decision, and did not appeal.  New and material evidence was not received within one year and the decision became final.  However, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

At the time of the March 2005 rating decision, the evidence included the claim, the service treatment records, evidence of post-service sensorineural hearing loss, and a negative nexus opinion.  In essence there was evidence of a post-service disability, but not evidence of inservice disease or of a nexus to service.  Since that determination, the Veteran has applied to reopen the claim.  The Veteran submitted in support of a his claim a November 2014 private audiologist opinion states that it is at least as likely as not that the Veteran's hearing loss is due to his military service.  

The November 2014 opinion from a private audiologist relates to a prior evidentiary defect.  See 38 C.F.R. § 3.156 (2014).  Therefore, the application to reopen is granted.  

Analysis

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

The evidence establishes that the Veteran has sensorineural hearing loss bilaterally identified in private treatment records dated March 2005.

During the course of this appeal, on September 2, 2010, VA issued Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus. The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

The Veteran's MOS of armor crewman has a probability of exposure of "Highly Probable."  The Board notes that the Veteran testified in January 2015 that he was exposed to in-service noise such as a tank engines, tank cannons, and machine gun fire without hearing protection while he was assigned to an armor unit.  The Board finds that the Veteran was exposed to hazardous noise in service.

The Veteran's service treatment records show a Report of Medical Examination dated December 1966, that when converted from ASA to ISO-ANSI, yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
0
0

20
20
40
35
29
LEFT
15
5
10
10
10

The Veteran's service treatment records show a Report of Medical Examination dated July 1969 that yielded the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
N/A
15

20
20
40
35
29
LEFT
5
10
5
N/A
15

The Veteran did not complain of any loss in hearing acuity in service.  Veteran denied ear trouble on a Report of Medical History dated July 1969.

These records show that sensorineural hearing loss was not "noted" in service.  In addition, the normal findings establish that he did not have a combination of manifestations sufficient to identify the disease entity during service or within one year of separation.  The service treatment records do not show hearing loss under Hensley in service.  

In a March 2005 statement, the Veteran claims a VA nurse provided a nexus opinion that his hearing loss is due to his military service.  The referenced January 2005 treatment note shows the Veteran reported hearing loss and tinnitus that began in 1967 after being exposed to mortar fire.  The Veteran is competent to report that which he has been told.  However, the actual document does not provide a nexus to service.

Private treatment records dated March 2005 show a diagnosis of sensorineural hearing loss bilaterally.  This record notes that the Veteran reported a history of noise exposure in the military.  This treatment note also does not contain an opinion that the Veteran's hearing loss is due to his military service.

The Veteran was afforded a VA examination in April 2009 for his claim for service connection for tinnitus.  The examiner noted that they did not have the claims file available for review.  In this examination, the Veteran is noted to have tinnitus that is associated with bilateral hearing loss.  An additional VA examination dated September 2009 attributes the Veteran's tinnitus to acoustic trauma in service.  The Board notes that the Veteran is service-connected for tinnitus.  

The Veteran was afforded a VA examination in January 2011 to determine the etiology of his bilateral hearing loss.  Upon review of the record and a clinical examination, the examiner noted the Veteran's service treatment records showed normal hearing on entrance and separation.  The examiner did note that the Veteran's tinnitus was likely caused by acoustic trauma in service.  The examiner noted that tinnitus can be present without resultant hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not caused by his active service.  The examiner noted a history of occupational noise exposure during the Veteran's work in construction.  Additionally, the examiner noted that the Veteran's non-service connected type II diabetes mellitus could have had a contributory effect on his bilateral hearing loss.  

The Veteran submitted 14 statements from individuals in support of his claim.  These statements are signed by various individuals with their personal information included in blank spaces.  These statements note that these individuals served in the military, did not wear hearing protection, were exposed to noise, and suffer hearing loss.  These statements do not contain any information about the Veteran reporting symptoms of hearing loss in service or within one year of service.

Additionally, the Veteran submitted a November 2014 private audiologist opinion that it is at least as likely as not that the Veteran's hearing loss is due to his military service.  This opinion contains no rationale and does not cite to any evidence of record of medical principles in support.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the positive lay and medical opinions are essentially unreasoned and accorded little probative value.

The Veteran has submitted lay statements and a medical opinion in support of his claim.  The Veteran asserts that he has bilateral hearing loss that was incurred in service.  The Veteran's contentions that he experienced symptoms of bilateral hearing loss while on active duty are contradicted by his service treatment records.  The Veteran has submitted lay and medical evidence which attributes the onset of bilateral hearing loss to service.  This is in sharp contrast with the service treatment records that show the Veteran denied ear trouble on a Report of Medical History dated July 1969.   

To the extent that there are lay statements asserting that the Veteran has bilateral hearing loss related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury, or bilateral hearing loss in service or for many years after discharge.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

In sum, the service treatment records and the January 2011 VA examination and opinion indicate that the Veteran did not manifest symptoms of bilateral hearing loss disability in service or for many years after and that his bilateral hearing loss is unrelated to service.  The Board finds that the January 2011 VA examination is entitled to more probative value than the Veteran's lay statements, the buddy statements, and the November 2014 medical opinion in support of the Veteran's claim.  The January 2011 VA opinion is consistent with the objective service treatment audiometry results whereas the lay statements and November 2014 medical opinion in support of the Veteran's claim are not supported by credible rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the appellant reports that he was told there was a relationship, that lay evidence lacks specific reasoning and is accorded little probative value.

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.





ORDER

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


